Citation Nr: 0207226	
Decision Date: 07/02/02    Archive Date: 07/10/02	

DOCKET NO.  99-24 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for memory loss.

3.  Entitlement to service connection for loss of 
consciousness.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs





ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from November 1969 to 
September 1970.

This matter arises from an August 1999 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, that denied the benefits 
now sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.

In February 2001, the Board remanded the case to the RO for 
compliance with the Veterans Claims Assistance Act of 2000, 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, (2000).  That 
was accomplished, and the case was returned to the Board in 
May 2002 for further appellate consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the issues on appeal has been obtained.

2.  Migraine headaches with associated memory loss and loss 
of consciousness did not have their onset during active 
military service, did not become manifest to a compensable 
degree within one year following the veteran's discharge from 
military service, and are not related to an incident of the 
veteran's military service.



CONCLUSION OF LAW

Migraine headaches, memory loss, and loss of consciousness 
were not incurred in, or aggravated by, the veteran's active 
military service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001); 38 U.S.C.A. §§ 5103, 
5103A, and 66 Fed. Reg. 45,620, 45,630-32 (Aug29, 2001) (to 
be codified as amended at 38 C.F.R. 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107), which applies to all 
pending claims for VA benefits, and which provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate her claim for 
benefits under the laws administered by VA.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date. 

First, VA has a duty to notify the veteran and her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate her 
claim.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 

45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.   

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The veteran was issued a statement of the case 
and a  supplemental statement of the case in conjunction with 
this appeal which informed her of the evidence used in 
conjunction with her claim, the pertinent laws and 
regulations, the adjudicative action taken, and the reasons 
and bases for the decision.  Thus, the appellant was provided 
adequate notice as to the evidence needed to substantiate her 
claim.  The veteran also was given an opportunity to submit 
additional evidence in support of her claim.  In addition, 
the Board remanded this case to the RO for compliance with 
the VCAA and for further development and adjudication.  The 
record indicates that all relevant facts have been properly 
developed to the extent possible, and that all evidence 
necessary for equitable resolution of the issues on appeal 
has been obtained.  As such, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed. 

The veteran contends that she developed migraine headaches, 
memory loss, and loss of consciousness as a result of 
military service.  More specifically, she contends that these 
disorders developed either as a result of a fall that she 
experienced during military service or as the result of a 
combination of medications prescribed while she was on active 
duty.


Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  See 38 U.S.C.A. § 1110.  In addition, 
service connection may be granted for migraine headaches if 
they become manifest to a degree of 10 percent or more within 
one year following the veteran's discharge from military 
service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection also may be granted for disability 
that is shown to be chronic during military service; 
subsequent manifestations of the same chronic disease at any 
later date, however remote, shall be service connected, 
unless clearly attributable to intercurrent causes.  See 
38 C.F.R. § 3.303(b).

Service medical records indicate that the veteran fell out of 
her bunk in March 1970.  She apparently hit her jaw in an 
area proximate to that where a tooth had been extracted the 
previous day.  No complaints other than pain in the affected 
area of the jaw were registered by the veteran at that time, 
and Darvon was prescribed for the pain.  The remainder of the 
veteran's service medical records are negative for either 
complaints of, or treatment for, migraine headaches, memory 
loss, or loss of consciousness during military service.

The first clinical evidence of headaches is contained in the 
records of the veteran's private medical treatment received 
in July 1974.  At that time, she complained of blurring of 
vision secondary to watery eyes with headaches of four days' 
duration.  She gave no history at that time of any prior 
headaches or of memory loss or loss of consciousness.  
Similarly, during private medical treatment received two 
months earlier, the veteran gave no history of any of the 
disorders now claimed.

The veteran underwent a VA medical examination in October 
2001.  The purpose of the examination was to determine 
whether it was as likely as not that migraine headaches, 
memory loss, and loss of consciousness had their onset during 
the veteran's military service.  The veteran related a 
history of these disorders dating 

back to March 26, 1970 to the examining physician.  She 
indicated that she had these disorders as a result of drug 
interactions that made the continuation of her Navy tour 
impossible.  She stated that she had experienced migraine 
headaches and memory loss continuously since that date.  
Based upon the information given by the veteran, the 
examining physician concluded that her migraine headaches 
were the result of her fall on active duty, and that memory 
loss and the loss of consciousness were related to 
medications prescribed for her migraine headaches.

Parenthetically, during the pendency of this appeal, the 
veteran's spouse submitted a statement wherein he indicated 
that he had known the appellant since 1980, and that the 
veteran had experienced headaches since that time.

Ostensibly, the opinion of the examining physician would tend 
to indicate that migraine headaches are attributable to 
either the birth control pills taken by the veteran during 
military service or her fall in March 1970, or a combination 
of the two.  However, his opinion is based upon a history 
given by the veteran.  Nothing in the record indicates that 
the veteran experienced headaches prior to July 1974; on the 
contrary, the medical history related by the veteran to a 
private physician in May 1974 is conspicuous for the absence 
of any of the disorders claimed prior to that date.  Given 
that the opinion of the examining physician in October 2001 
was predicated upon information furnished by the veteran 
rather than clinical findings to support his diagnoses, his 
findings constitute nothing more than a bare transcription of 
history related by an unqualified lay person, i.e., the 
appellant.  See Leshore v. Brown, 8 Vet. App. 406, 409 
(1995).  As such, it is insufficient to establish the 
necessary nexus between the veteran's military service and 
the disabilities claimed.

In effect, the only indication of the presence of migraine 
headaches, memory loss, and loss of consciousness during 
military service is that contained in the various statements, 
both written and oral, offered by the veteran and her spouse 
in support 

of her claims.  However, the veteran and her spouse are lay 
persons, and are not qualified to render medical opinions.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Absent 
medical evidence indicating the presence of migraine 
headaches either during service or within one year post 
service, service connection is not warranted for this 
disability.  In a similar vein, since memory loss and loss of 
consciousness have been attributed by the veteran to her 
migraine headaches and treatment therefor, service connection 
is not warranted for these disabilities on either a direct or 
secondary basis.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.310 
(2001).

As a final matter, the Board notes that the appellant 
submitted copies of medical treatises that relate certain 
medications to the development of migraine headaches.  While 
they refer generally to the relationship between medications 
and the development of such headaches, they are inapplicable 
in this case; they do not address the question of whether the 
appellant, in fact, developed migraine headaches as a result 
of specific medications taken during military service.

In view of the foregoing, service connection for migraine 
headaches, memory loss, and loss of consciousness is not 
warranted.  Moreover, the Board finds as to all material 
issues that the evidence is not evenly balanced and that the 
doctrine of resolving doubt in the veteran's favor is not for 
application.  See Ferguson v. Principi, 273 F.3d 1072 (Fed. 
Cir. 2001) (the statute, 38 U.S.C. § 5107(b), only requires 
that the Board "consider" all the evidence and material of 
record; the benefit of the doubt provision only applies where 
there is an approximate balance of positive and negative 
evidence ).



ORDER

Service connection for migraine headaches is denied.

Service connection for memory loss is denied.

Service connection for loss of consciousness is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

